
	

113 S2507 IS: United States Cadet Nurse Corps Equity Act
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2507
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To provide that service of the members of the organization known as the United States Cadet Nurse
			 Corps during World War II constituted active military service for purposes
			 of laws administered by the Secretary of Veterans Affairs.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 United States Cadet Nurse Corps Equity
			 Act.
		
			2.
			Service deemed to
			 be active military service
			
				(a)
				In
			 general
				For purposes of section 401(a)(1)(A) of the GI Bill
			 Improvement Act of 1977 (38 U.S.C. 106 note), the Secretary of Defense is
			 deemed to have determined that qualified service of a person constituted
			 active
			 military service.
			
				(b)
				Determination of
			 discharge status
				The
			 Secretary of Defense shall issue an honorable discharge under section
			 401(a)(1)(B) of the GI Bill Improvement Act of 1977 to each person whose
			 qualified service warrants an honorable discharge. Such discharge shall be
			 issued before the end of the one-year period beginning on the date of the
			 enactment of this Act.
			
			3.
			Prohibition of
			 retroactive benefits
			No
			 benefits may be paid to any person as a result of the enactment of this
			 Act for
			 any period before the date of the enactment of this Act.
		
			4.
			Definition
			For purposes of this Act, the term
			 qualified service means service of a person as a member of the
			 organization known as the United States Cadet Nurse Corps during the
			 period
			 beginning on July 1, 1943, and ending on December 15, 1945.
		
